330 S.W.3d 500 (2010)
Gus GRADY, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 92748.
Missouri Court of Appeals, Eastern District, Division Two.
March 9, 2010.
Jessica Hathaway, Saint Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.
Prior report: 245 S.W.3d 254.

ORDER
PER CURIAM.
Gus Grady appeals from the motion court's judgment denying his Missouri Rule of Criminal Procedure 29.15 postconviction relief claim after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Worthington v. State, 166 S.W.3d 566, 572 (Mo.banc 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).